MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-12-00979-CV

                         JOEL D. MALLORY, JR., Appellant

                                            V.

              ARCTIC PIPE INSPECTION COMPANY, INC., Appellee

  Appeal from the 129th District Court of Harris County. (Tr. Ct. No. 2004-06321-A).

TO THE 129TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 20th day of February 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed by
             the trial court on July 9, 2012. After submitting the case on the
             appellate record and the arguments properly raised by the
             parties, the Court holds that the trial court’s judgment contains
             no reversible error. Accordingly, the Court affirms the trial
             court’s judgment.

                    The     Court      orders       that    the    appellant,
             Joel D. Mallory, Jr., pay all appellate costs.



                    The Court orders that this decision be certified below
             for observance.
              Judgment rendered February 20, 2014.

              Panel consists of Justices Jennings, Sharp, and Brown.
              Opinion delivered by Justice Brown.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




August 21, 2015
Date                                                    CHRISTOPHER A. PRINE
                                                        CLERK OF THE COURT